Case 3:21-cv-00176-RFB-CLB Document 108-1 Filed 06/24/21 Page 1 of 5




   EXHIBIT A –
NEBRASKA FIRST
  IN US TO USE
OPIOID FENTANYL
 IN EXECUTION




                                                                APP00001
6/19/2021     Case 3:21-cv-00176-RFB-CLB
                                  Nebraska first Document        108-1
                                                 in US to use opioid fentanyl Filed  06/24/21
                                                                              in execution          Page 2 of 5
                                                                                           - BBC News

                                 Home                   News                   Sport               More


                                                                                                                  Menu


   US & Canada


   Nebraska first in US to use opioid fentanyl in
   execution
      14 August 2018




                                                                                                                    AFP

      Carey Dean Moore was sentenced to death for two 1979 murders



   Nebraska has become the first US state to use the opioid fentanyl to carry
   out the death penalty.

   Convicted criminal Carey Dean Moore, 60, who killed two cab drivers in 1979,
   was executed in the state's first lethal injection and first execution in 21 years.

    Amid two lawsuits from drug companies to stay the execution, Moore had told
    hi l             h            d b
https://www.bbc.com/news/world-us-canada-45185687 d                                                                       1/8
                                                                                                         APP00002
6/19/2021    Case 3:21-cv-00176-RFB-CLB
                                   Nebraska first Document        108-1
                                                  in US to use opioid fentanyl Filed  06/24/21
                                                                               in execution          Page 3 of 5
                                                                                            - BBC News
   his lawyers he wanted to be executed.

   Fentanyl is a powerful narcotic drug at the heart of the US opioid crisis.

   According to the Omaha World-Herald newspaper, the state used an untried
   drug cocktail of diazepam, fentanyl, cisatracurium and potassium chloride to

   execute Moore.

        How US death penalty capital changed its mind

        Judge delays Nevada's opioid execution

        Why opioids are such an American problem

   Moore was convicted of killing cab drivers Reuel Van Ness and Maynard
   Helgeland in August 1979. Both men were 47-year-old Korean war veterans.

   He was pronounced dead approximately 23 minutes after the drugs were
   administered, the Washington Post reported.

   German pharmaceutical company Fresenius Kabi attempted to halt the
   execution with a federal lawsuit filed last week.

   The suit alleged that Nebraska had not legally obtained the potassium
   chloride, meant to stop Moore's heart, and the cisatracurium besylate, a
   muscle paralytic.

   State officials denied the allegations.

   In a court filing viewed by the Post, the Nebraska Attorney General's office
   said: "The people of Nebraska have chosen by a wide margin to retain capital
   punishment for Moore's crimes.

   "Their government is prepared to carry out Moore's sentence and possesses
   the constitutional, lawfully-acquired means of doing so."

   A federal judge rejected Fresenius Kabi's request to block the use of its drugs,
   and a circuit court denied an appeal.

   Another pharmaceutical company, Sandoz, requested last week that Nebraska
   reveal who made the drugs it would use to execute Moore.

   But a judge ruled he would not decide on the case until after the execution.

   Just three years ago, Nebraska had abolished the death penalty. A year later, it
   was restored after 60% of voters supported it.

   Nebraska is not the first state to consider using fentanyl in an execution -
   particularly as drug companies continue to resist their products being used for
https://www.bbc.com/news/world-us-canada-45185687                                                                    2/8
                                                                                                          APP00003
6/19/2021    Case 3:21-cv-00176-RFB-CLB
                                   Nebraska first Document        108-1
                                                  in US to use opioid fentanyl Filed  06/24/21
                                                                               in execution          Page 4 of 5
                                                                                            - BBC News
   particularly as drug companies continue to resist their products being used for
   death sentences.

   In July, Nevada was set to use fentanyl in a lethal injection until a lawsuit
   stalled the execution amid claims that the state illegitimately obtained one of
   the drugs it planned to use.

   Scott Frakes, director of Nebraska's Department of Correctional Services
   noted in an affidavit that lethal substances "are difficult, if nearly impossible,
   to obtain" in many death penalty states.




      "My child died from it": One mum on the prescription painkiller being taken to get a high



   But so far, the legal questions have not involved fentanyl, the opioid at the
   centre of America's opioid epidemic.

   In the US, it is approved as an anaesthetic and for pain relief, but because of its
   high profit margin for traffickers, it has become a large part of the US opioid
   crisis.

   The Center for Disease Control (CDC) reported that between 2015 and 2016,
   the rate of drug overdose deaths in the US involving synthetic opioids such as
   fentanyl had doubled.

   "There's no particular reason why one would use fentanyl," said Robert
   Dunham, executive director of the nonprofit Death Penalty Information
   Center.
https://www.bbc.com/news/world-us-canada-45185687                                                                    3/8
                                                                                                          APP00004
6/19/2021        Case 3:21-cv-00176-RFB-CLB
                                     Nebraska first Document        108-1
                                                    in US to use opioid fentanyl Filed  06/24/21
                                                                                 in execution          Page 5 of 5
                                                                                              - BBC News



   "No one has used it before, and we've had hundreds and hundreds of
   executions by injection. That suggests that the state is using fentanyl because
   it can get its hands on it," he told the Washington Post.



   According to the Omaha World-Herald, Nebraska has 11 remaining prisoners
   on death row.

   Before Moore, Nebraska's last execution was in 1997, using the electric chair.




   Related Topics


      Nebraska            United States             Fentanyl




   More on this story

   How US death penalty capital changed its mind

   11 February 2018


   Why opioids are such an American problem

   25 October 2017


   Fentanyl bust 'enough to kill 26 million'

   25 May 2018


       'My child died from taking fentanyl'

   5 February 2018




   Top Stories

   Hardliner Raisi will be Iran's new president
   Cleric Ebrahim Raisi, Iran's top judge, wins in an election seen as engineered to help him win.

      3 hours ago

https://www.bbc.com/news/world-us-canada-45185687                                                                      4/8
                                                                                                            APP00005
